COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of M.A.J. Jr., H.A.J., and B.D.J., Children

Appellate case number:   01-19-00685-CV

Trial court case number: 2018-04197J

Trial court:             314th District Court of Harris County

        Appellee, the Department of Family and Protective Services (“DFPS”), has filed a motion
for rehearing. The Court requests a response to the motion from appellant, mother. The response
must be filed no later than 5:00 p.m., 20 days from the date of this order. See TEX. R. APP. P.
49.2.
       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss_______
                    Acting individually  Acting for the Court


Date: __March 24, 2020___